EXHIBIT 99.3 STATEMENTS TO HOLDERS OF MERRILL LYNCH MUNICIPAL ABS, INC. PREREFUNDED MUNICIPAL CERTIFICATES, SERIES 2 AND SERIES 3, RELATING TO THE DISTRIBUTION DATES OF APRIL 1, 2, 2011. April 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2011.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn : Edward Sisk Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2. Mr. Sisk: For the above referenced issues, the principal and interest information for April 1, 2011 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 021433EL7.1 SERIES 2 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 24 10/1/2012 70252B BZ5 * RI 10/1/2012 70252B CA9 Variable Residual > Total Debt Service TOTAL $117,140.50 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 Principal Int Rate Interest Prin Payment Underlying 13.125% $- $ 117,140.63 April 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2011.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn : Edward Sisk Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3. Mr. Sisk: For the above referenced issues, the principal and interest information for April 1, 2011 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 678864MP3.1 SERIES 3 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 26 10/1/2011 684503 UK9 * 27 10/1/2012 684503 UM5 * RI 10/1/2012 684503 UN3 Variable Residual > Total Debt Service TOTAL $695,953.00 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Underlying Bond-Orange County FLA Health Facilities 13.125%, 10/01/12 Principal Int Rate Interest Prin Payment Underlying 13.125% $ - October 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn James Nacos The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2011.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn : James Nacos Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2. Mr. Sisk: For the above referenced issues, the principal and interest information for October 1, 2011 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 021433EL7.1 SERIES 2 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 24 10/1/2012 70252B BZ5 * RI 10/1/2012 70252B CA9 Variable Residual > Total Debt Service TOTAL $1,697,140.50 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 Principal Int Rate Interest Prin Payment Underlying 13.125% $ 1,697,140.63 October 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn James Nacos The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2011.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2011 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn : James Nacos Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3. Mr. Sisk: For the above referenced issues, the principal and interest information for October 1, 2011 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues
